Citation Nr: 0717414	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-17 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from January 1954 to December 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating determination of the above 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC).  The ROIC determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran presented testimony at a Travel Board hearing in 
December 2003 before the undersigned Veterans Law Judge.  In 
September 2005 the Board issued a decision finding that new 
and material evidence had been submitted to reopen the claim 
for service connection for bilateral hearing loss.  After 
reopening the claim for service connection for bilateral 
hearing loss, the Board remanded that issue for further 
evidentiary development.  

As indicated in the introduction part of the September 2005 
Board decision and remand, the veteran's informal claim for 
entitlement to service connection for tinnitus is referred to 
the ROIC for appropriate development and adjudication.


FINDING OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran currently has hearing loss 
that is due to any incident or event in military service, and 
sensorineural hearing loss, as an organic disease of the 
nervous system, is not shown to have been manifested to a 
compensable degree within one year after separation from 
service

CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may sensorineural hearing loss, as an organic disease of 
the nervous system, be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim, as he was sent 
notice letters in April 2002 and January 2006, informing him 
of the types of evidence needed to substantiate his claims 
and VA's duty to assist him in substantiating his claims 
under the VCAA.  The letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the contents of the April 2002 and 
January 2006 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a December 2006 SSOC provided him with yet an 
additional 60 days to submit more evidence.  Received from 
the veteran in February 2007 was his "SSOC Notice Response" 
in which he checked off that he had "no other information or 
evidence to submit".  He also submitted a handwritten 
statement dated in February 2007 in which he reiterated his 
prior contentions regarding his hearing loss starting as a 
result of noise exposure in service.  

With regard to VA's duty to assist, the record reflects that 
VA attempted to obtain the veteran's service medical records 
(SMRs), but was notified that his service medical records are 
unavailable, having presumably been destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973.  The 
record reflects that the RO has conducted an exhaustive 
search, including searching for alternate record sources.  
The Board recognizes that there is a heightened obligation to 
assist the veteran in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 
1 Vet.App. 365, 367 (1991).  

Also, the veteran has reported receiving VA treatment related 
to his hearing loss just after his discharge from service, in 
the 1960s, however, after several attempts, VA has been 
unable to obtain any such records.  Thus, it appears that all 
pertinent obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Also, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of his claim.  The Board therefore 
concludes that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  See Mayfield, supra.

Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

For these reasons, to whatever extent there may have been any 
error in the quality or timing of the VCAA notice, VA's 
burden of rebutting the presumption of prejudice as to the 
VCAA notice has been satisfied, because the essential 
fairness of the adjudication has not been affected.  The 
initial notice was timely, and it explained what was needed 
in order to support his claim for service connection, thus 
conferring actual knowledge of the claim requirements upon 
the claimant.  Thus, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In addition to the foregoing, to whatever extent the recent 
decision of the Court in Dingess v. Nicholson, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since he 
was notified of the Dingess precedent in December 2006, and 
since the claim for service connection is being denied 
herein, no disability ratings or effective dates will be 
assigned. 

II.  Factual Background

At the time of the veteran's original claim received in April 
1985, the ROIC requested his service medical records.  The 
NPRC replied in June 1985 that no medical records were on 
file, and noted "fire related service," meaning that, if 
his SMRs had been at the NPRC in July 1973, they would have 
been in an area that suffered the most damage in a fire which 
occurred there on that date.

In a June 1985 statement (on VA Form 21-4138) the veteran 
wrote that he had been unable to obtain information about the 
doctors who had treated him for hearing loss.  He indicated 
that he had served as a tank driver for 18 months with an 
Armored Division in West Germany.  He had received a hearing 
aid from a State agency, and it had come from a company that 
was now out of business.

On a VA ear examination in June 1985, the veteran reported 
that he had poor hearing.  The clinical findings noted that 
external canals were open bilaterally, the right tympanic 
membrane was intact, and the left had a probable perforation.  
The diagnosis was decreased hearing.  At an audiological 
examination in June 1985, pure tone thresholds, in decibels, 
at 1000, 2000, 3000, and 4000 hertz (Hz), were as follows:  
55, 65, 90, 70, and 70, for the right ear, and 65, 90, 100, 
90, and 100 for the left ear.  The examiner noted moderate 
severe to severe hearing loss of the right ear and severe to 
profound hearing loss in the left ear.  Bilaterally, the 
veteran had conductive and mixed hearing loss in the low to 
mid-frequencies and sensorineural hearing loss in the higher 
frequencies.

By August 1985 rating decision, the ROIC denied entitlement 
to service connection for bilateral hearing loss.

An order with Jacobson's P.H.A.C. dated in October 1985 shows 
the veteran purchased a hearing aid.

Received from the veteran in August 1986 were copies of 
several service-related documents, including his Department 
of Defense operator's permits, service passes, meal card, 
immunization records, and a certificate awarded for his 
service with an Armored Infantry Battalion.  By September 
1986 rating decision, the ROIC confirmed the prior denial.

Private medical treatment records from May 1996 to January 
2001 show that the veteran has profound to severe 
sensorineural hearing loss bilaterally, and that he underwent 
a surgical procedure

Received from the veteran in January 2002 the veteran was a 
statement (on VA Form 21-4138), in which he sought to reopen 
his claim for service connection for bilateral hearing loss.  
With his claim he submitted a letter with an attachment from 
the NPRC stating that his record had been in the area that 
suffered the most damage in a fire there and was destroyed; 
and that an alternate record source found was a copy of his 
separation orders dated in December 1955, which showed his 
Military Occupational Specialty as "130.00 ARMD (Armored)", 
indicating that he had worked with tanks.

In April, May, and August 2002, the veteran submitted several 
statements wherein he related that in service he was exposed 
to acoustic trauma, his ears throbbed, and his ear drums 
burst, for which he received treatment.  He also claimed that 
he had submitted a claim in 1958.

An August 2002 reply, to a request for "Audio Note/Graph 
1968-1975" to the Philadelphia VA Medical Center (VAMC), 
indicated that the system of records named did not contain a 
record retrievable by the name or file number.

An August 2002 letter from the Pennsylvania Office of 
Vocational Rehabilitation states that the veteran was known 
to the agency in the past, that his record had been closed 
since approximately 1990, and that paper files were not kept 
beyond four years.  The counselor stated that it was obvious 
that the veteran had a severe hearing loss at that time.

The veteran testified at his Travel Board hearing in December 
2003 that he was exposed to acoustic trauma in service at the 
rifle range and by being a tank driver.  He claimed that in 
service he sustained earaches, and after firing the gun on 
the tanks his ears would throb.  He did not use ear plugs in 
service, as his job as a tank driver required taking 
information from the tank commander.  His wife, whom he had 
married in 1957, testified that the veteran had a hearing 
problem when she met him, and it has continued.  The veteran 
testified that he had two hearing aids before obtaining one 
from a VA hospital in 1968.  He testified that after service 
he first went to a business school, then worked as a 
bartender from 1956 to 1975, was a cab driver from 1975 to 
1985, and that his last job in 2000 was at a mortgage 
company.

A September 2006 reply, to a request for "Audio Note/Graph 
and ENT records for the period from 1965-1968" to the 
Philadelphia VAMC, indicated that they conducted a thorough 
search of their records maintained at the National Archives 
and Records Center; no records could be located for the dates 
of service requested.

On a VA examination in October 2006, the veteran reported 
that the onset of his hearing loss was in service and that it 
had gotten worse over the years.  He claimed that in 1956 or 
1957 he went to a doctor because of ringing, and he claimed 
he was told by the doctor that he had two perforations due to 
the tank firing.  He reported exposure to excessive noise in 
service, including being a tank driver and being on the rifle 
range, and that no hearing protection was worn.  He reported 
that outside of the military, he had not been exposed to any 
kind of excessive noise.  Audiological testing showed a 
profound sensorineural hearing loss bilaterally.  The 
examiner indicated that there was no audiological information 
from the time of discharge, and that when the veteran came 
for a VA examination in 1985 there was no mention of tinnitus 
at that time.  The examiner indicated he could not "resolve 
this issue without resort to mere speculation regarding [the 
veteran's] current hearing loss".  The examiner noted that 
there was no audiological information evidenced until 1985, 
many years after the veteran left service.

III.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including organic diseases of the nervous system (e.g., 
sensorineural hearing loss), will be presumed if manifest to 
a compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a "disability" when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or higher; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The veteran contends that his current hearing loss had an 
onset in service, and was caused by the acoustic trauma he 
experienced during service on the rifle range, driving tanks, 
and being in the proximity of tank gunfire.  An audiological 
testing confirms that the veteran does have current bilateral 
hearing loss disability, for VA purposes.  38 C.F.R. § 3.385.  
What is at issue is whether his bilateral hearing loss was 
incurred during his active military service.  In that regard, 
the Board notes that the only medical evidence of record 
addressing a potential nexus between the veteran's bilateral 
hearing loss and his active duty service was an October 2006 
examination report in which a VA examiner indicated that 
there was no audiological information from the time of 
service separation, and no audiological information evidenced 
until 1985, many years after the veteran left service.  The 
VA examiner concluded that this issue could not be resolved 
"without resort to mere speculation regarding [the 
veteran's] current hearing loss". 

There is no competent, i.e., medical evidence to the 
contrary.  Moreover, although the veteran has sincerely 
contended that his bilateral hearing loss is related to noise 
exposure in service, he is a layperson.  As such, he is 
competent to report his noise exposure in service from his 
personal knowledge, but not to render a medical opinion on 
diagnosis or cause of a condition such as hearing loss.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the VA examination in 2006 is the only 
medical evidence of record addressing the issue of whether 
the veteran's bilateral hearing loss was incurred in active 
service.  Since there is no other medical evidence addressing 
this issue, and the veteran has not provided medical evidence 
of incurrence during service, the Board finds that the 
preponderance of the evidence is against his claim. 

In reaching a decision, the Board has considered the doctrine 
of giving the benefit of the doubt to the veteran under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the evidence is 
not in approximate balance so as to warrant its application.




ORDER

Service connection for bilateral hearing loss is denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


